In an action to recover damages for alleged breach of a contract by which defendant agreed to accept an assignment of a mortgage and pay to plaintiff, acting in the nature of a broker, a premium or commission therefor, plaintiff appeals from so much of an order as denied its motion for summary judgment and as, on renewal and reconsideration, adhered to the original decision. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., MaeCrate, Schmidt, Beldoek and Murphy, JJ., concur.